Citation Nr: 1455448	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lung cancer.  [During the course of the appeal, the issue was rephrased as reflected on the title page.]  In August 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is associated with the record.  [In August 2014, the Veteran responded to VA's July 2014 letter which offered him a new hearing by indicating that he did not wish to appear at a new hearing.]  After remanding the case for additional development in April 2011 and in June 2012, a December 2013 Board decision (by the VLJ who conducted the August 2010 hearing) denied service connection for a respiratory disorder, to include as due to asbestos exposure.  The Veteran appealed that decision to the Court.  In May 2014, the Court issued an order that vacated the December 2013 Board decision with respect to the denial of service connection for a respiratory disorder, to include as due to asbestos exposure, and remanded that matter for readjudication consistent with the instructions outlined in a May 2014 Joint Motion for Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for a respiratory disorder, to include as due to alleged asbestos exposure during his service.  His service treatment records document the following findings.  At his May 1963 service induction examination, no pertinent abnormalities were noted.  On a May 1963 report of medical history, he noted a history of whooping cough (as a child, with no sequelae) and mild and occasional sinusitis attacks.  In December 1963, he complained of a cough, sore throat, and rhinorrhea with specks of blood in sputum, and he was diagnosed with an upper respiratory infection (URI).  In July 1964, he complained of a constant cough which had begun three days prior.  At his November 1964 service separation examination, no pertinent abnormalities were noted.  On a November 1964 report of medical history, he noted a history of whooping cough and hay fever (as a child, with no sequelae).  VA's attempts to verify his alleged exposure to asbestos were unsuccessful, and none of his service records document any such exposure.  [As noted by the May 2014 JMR, the Board's December 2013 decision, authored by a different VLJ than the undersigned, was incorrect in stating that the Veteran's service treatment records did not reflect complaints related to a respiratory disorder while in service.]

At an August 2011 VA respiratory examination, the examining physician (a pulmonologist) diagnosed the Veteran with reactive airway disease and severe obstructive sleep apnea.  The examiner opined that the Veteran's current dyspnea and recurrent bronchitis/pneumonia after his discharge from the military were most likely caused by or a result of "various exposures" the Veteran was exposed to while in the military (based on the fact that the Veteran did not have any problems with his breathing prior to his service); however, the Board notes that the evidence of record does not confirm any such "exposures" in service.  The examiner also opined that there was no current evidence of any residual of exposure to asbestos.

At a May 2013 VA respiratory examination, the examining physician (a pulmonologist) diagnosed the Veteran with dyspnea which was likely multifactorial with combination of cardiac processes (given prior significant coronary artery disease) and deconditioning.  In a May 2013 addendum, another VA pulmonologist opined that the Veteran's dyspnea was not caused by or a result of service-connected exposure to asbestos products, noting that repeated radiographic examinations of the chest (including multiple CT scans and bronchoscopies) had failed to show evidence of interstitial lung disease, and also noting that there was no medical evidence that short asbestos exposures were a basis for subsequent pulmonary disease.  However, as outlined by the May 2014 Joint Motion, this May 2013 addendum opinion was based on an inaccurate factual premise in two ways: (1) the medical evidence of record does show evidence of interstitial lung disease: an August 2001 private chest x-ray documented interstitial changes in the lungs (noted to be most likely chronic); an October 2003 private CT scan showed diffuse interstitial lung disease; a May 2004 private chest x-ray documented interstitial changes in both lungs; and an April 2008 VA chest x-ray documented unchanged left mid lung field parenchymal scarring; and (2) the VA Adjudication Procedure Manual (M21-1), part VI, para. 7.21(b)(2), page 7-IV-3 (January 31, 1997) noted that an asbestos-related disease can develop from even brief exposure to asbestos.

Given the above inadequacies, a new VA examination with a medical opinion supported by adequate rationale is necessary.  Any available updated treatment reports should also be obtained.

Furthermore, the Board notes that the Veteran submitted new evidence in October 2014 which was accompanied by an explicit request for the case to be remanded for the AOJ to consider such evidence in the first instance.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for a respiratory disorder, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Thereafter, obtain complete records of all such treatment and evaluation from all sources identified.  In addition, secure complete copies of the clinical records of all VA treatment the Veteran has received for a respiratory disorder since September 2011.

2.  After the development sought above is completed, arrange for a respiratory examination of the Veteran by a physician specializing in pulmonology to ascertain the nature and likely etiology of any current respiratory disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each respiratory disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record cited above.  The examiner is asked to consider, and comment upon as necessary, the significant facts of the case, to include service treatment records showing:  the Veteran noted a history of whooping cough (as a child, with no sequelae) and mild and occasional sinusitis attacks; he complained of a cough, sore throat, and rhinorrhea with specks of blood in sputum, and he was diagnosed with an upper respiratory infection (URI) in December 1963; in July 1964, he complained of a constant cough which had begun three days prior; and at his November 1964 service separation examination, no pertinent abnormalities were noted.  The examiner is also asked to consider, and comment upon as necessary, the fact that the medical evidence of record does show evidence of interstitial lung disease: an August 2001 private chest x-ray documented interstitial changes in the lungs (noted to be most likely chronic); an October 2003 private CT scan showed diffuse interstitial lung disease; a May 2004 private chest x-ray documented interstitial changes in both lungs; and an April 2008 VA chest x-ray documented unchanged left mid lung field parenchymal scarring.

(b)  Please identify the most likely etiology for any/each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to specifically include, with explanation, whether it is related to the pertinent findings documented in his service treatment records)?  The examiner is asked to consider, and comment upon as necessary, that the VA Adjudication Procedure Manual (M21-1), part VI, para. 7.21(b)(2), page 7-IV-3 (January 31, 1997) noted that an asbestos-related disease can develop from even brief exposure to asbestos.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, post-service treatment records, supporting factual data, and medical literature, as appropriate.  The examiner should also comment on the prior medical opinions in the record.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record (to include the new evidence submitted by the Veteran in October 2014) and readjudicate the claim on appeal for service connection for a respiratory disorder, to include as due to asbestos exposure.  If that claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

